DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROVIDE A MECHANISM THAT MAKES IT POSSIBLE TO OMIT WORK TO CONTROL STORAGE OF INFORMATION THROUGH COMMUNICATION BETWEEN DEVICES

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because of the following informalities: Para. [0039] recites, “LF/UKF communication”. It should be “LF/UHF communication”.
Appropriate correction is required.

Claim Objections
Claim 11 objected to because of the following informalities: 
claim 11 should be changed to the following format:
A method of producing a communication device, the method comprising:
transmitting information to the communication device; and 
storing the information in the communication device through wireless communication.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
a wireless communication section (generic placeholder) configured to perform wireless communication (functional language); a storage section (generic placeholder) configured to store information (functional language); and a control section (generic placeholder) configured to write the information received by the wireless communication section into the storage section(functional language) in claim 1, a first wireless communication section (generic placeholder) configured to perform communication in conformity with a first wireless communication standard (functional language) and a second wireless communication section (generic placeholder) configured to perform communication in conformity with a second wireless communication standard (functional language) in claim 3, a first control section (generic placeholder) configured to write information received by the first wireless communication section into the first storage section (functional language), and a second control section (generic placeholder) configured to write information received by the second wireless communication section into the second storage section (functional language) in claim 6, a wireless communication section (generic placeholder) configured to perform wireless communication (functional language); and a control section (generic placeholder) configured to transmit information to another functional language), in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites, “the other communication device” in line 5. It is unclear, whether the other communication is same as “another communication device” recited in line 3. Further, There is insufficient antecedent basis for the limitation “the other communication device” in claim 10. Furthermore, claim 10 recites, “a control section configured to ….. stores the transmitted information in the other communication device” (emphasis added). It is unclear, how the control device of the communication device can store information in another communication device. Therefore, claim 10 renders the claim vague and indefinite.
Claim 11 recites, “a method of producing a communication device” in line 1. However, the method only describes the steps of “transmitting information….. and storing the information….”. It is unclear how the transmitting step and storing step can produce a communication device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satoh et al. (US 20150264732, hereinafter “Satoh”).
Regarding claim 1, Satoh discloses, 
 	“A communication device (i.e., electronic device 200; Fig. 1) comprising: a wireless communication section (i.e., combination of element 211 and 221 in Fig. 1) configured to perform wireless communication (The wireless communication unit 211 performs transmission and reception of various information (for example, control information relating to the remote control operation) between the electronic device 200 and another electronic device (for example, the electronic device 300) using wireless communication based on the control by the control unit 212, Para. [0038]); a storage section (i.e., combination of element 213 and element 223 in Fig. 1) configured to store information (The memory 213 is a memory which stores various information. Read-only nonvolatile memory (for example, read only memory (ROM)) is an example of the memory 213 which can be used. Note that, in the first embodiment of the present technology, an example is illustrated in which nonvolatile memory capable of electrically re-writing the content thereof is used as the memory 213, Para. [0040]); and a control section (i.e., combination of element 212 and element 222 in Fig. 1) configured to write the information received by the wireless communication section into the storage section (the control unit 212 reads the address information (electronic device 300) 405 that is stored in the memory 223, and writes the address information (electronic device 300) 405 to the memory 213, Para. [0074]).
	Regarding claim 2, Satoh discloses,
 	“wherein the control section writes setting information into the storage section  (i.e., address information shown in Figs. 2-4 in memory 213), the setting information (The wireless communication unit 211 and the wireless communication unit 311 use address information and key information when performing the wireless communication. The address information is information used to specify each of the electronic devices when performing the wireless communication. The address information is an example of the information that is necessary for the pairing. For example, the address information can be understood as connection destination information relating to each of the electronic device 200 and the electronic device 300, Para. [0051]).”
 	Regarding claim 3, Satoh discloses,
 	“wherein the wireless communication section includes a first wireless communication section  (Fig. 1; 221) configured to perform communication in conformity with a first wireless communication standard (The near field wireless communication unit 221 performs transmission and reception of various information (for example, address information) between the electronic device 200 and another electronic device (for example, the NFC R/W device 340) using near field wireless communication based on the control by the control unit 222, Para. [0043]) and a second wireless communication section (Fig. 1; 211) configured to perform communication in conformity with a second wireless communication standard (The wireless communication unit 211 performs transmission and reception of various information…….. can be used include Bluetooth (registered trademark), ZigBee (registered trademark), a wireless local area network (LAN), and a wireless personal area network (WPAN), Para. [0038]), and the control section writes, into the (the control unit 212 reads the address information (electronic device 300) 405 that is stored in the memory 223, and writes the address information (electronic device 300) 405 to the memory 213. Accordingly, the address information is set in the electronic device 200, Figs. 2-4 and Para. [0074]-[0076]).”
 	Regarding claim 4, Satoh discloses, 	“wherein the second wireless communication standard (Fig. 1; The wireless communication unit 211, which can be Bluetooth, ZegBee, WLAN) is capable of communication at a higher speed than (Bluetooth has higher speed than NFC) the first wireless communication standard (Fig. 1; The near field wireless communication unit 221).”
 	Regarding claim 5, Satoh discloses, 
“wherein the second wireless communication standard (Fig. 1; The wireless communication unit 211, which can be Bluetooth, ZegBee, WLAN, that operates on a frequency 2.4 GHz) uses a carrier wave of higher frequency than frequency of a carrier wave used under the first wireless communication standard ((Fig. 1; The near field wireless communication unit 221 that operates on 13.56 MHz).”
 	Regarding claim 6, Satoh discloses,
 	“wherein the storage section includes a first storage section and a second storage section (i.e., Fig. 1; elements 213 and 223), and the control section includes a first control section (Fig. 1; element 222) configured to write information received by the first wireless communication section into the first storage section (The near field (for example, address information) between the electronic device 200 and another electronic device (for example, the NFC R/W device 340) using near field wireless communication based on the control by the control unit 222, Paras. [0043]-[0046]), and a second control section (Fig. 1; element 212) configured to write information received by the second wireless communication section into the second storage section (The wireless communication unit 211 performs transmission and reception of various information (for example, control information relating to the remote control operation) between the electronic device 200 and another electronic device (for example, the electronic device 300) using wireless communication based on the control by the control unit 212, Paras. [0038]-[0040]).”
 	Regarding claim 7, Satoh discloses,
 	“wherein the second control section controls a process of writing information received by the second wireless communication section into the first storage section (when the power source of the electronic device 200 is first turned on (523), the control unit 212 of the first communication unit 210 reads the address information (electronic device 300) that is stored in the memory 223 of the second communication unit 220. The control unit 212 of the first communication unit 210 writes the address information (electronic device 300) to the memory 213 of the first communication unit 210 (524 and 525). Accordingly, the address information is set in the electronic device 200, Paras. [0082]-[0090]).”
 	Regarding claim 9, Satoh discloses,
(FIGS. 3A and 3B are diagrams schematically illustrating a communication example of address information that is transacted between the electronic device and the other electronic device in the first embodiment of the present technology.).”
 	Regarding claim 10, Satoh discloses,
 	“A communication device (i.e., electronic device 300; Fig. 1) comprising a wireless communication section (Fig. 1; element 311) configured to perform wireless communication (The wireless communication unit 211 and the wireless communication unit 311 use address information and key information when performing the wireless communication. The address information is information used to specify each of the electronic devices when performing the wireless communication, Para. [0051]); and a control section (Fig. 1; element 312) configured to transmit information to another communication device through wireless communication performed by the wireless communication section (The wireless communication unit 211 and the wireless communication unit 311 use address information and key information when performing the wireless communication. The address information is information used to specify each of the electronic devices when performing the wireless communication, Para. [0051]) and stores the transmitted information in the other communication device (address information are stored in memory 213 and 223, Figs. 2-4).
	Regarding claim 11, Satoh discloses,
(see, the flowcharts shown in Fig. 5 and Fig. 6), the method comprising transmitting information to the communication device (The wireless communication unit 211 performs transmission and reception of various information (for example, control information relating to the remote control operation) between the electronic device 200 and another electronic device (for example, the electronic device 300) using wireless communication based on the control by the control unit 212, Para. [0038]) and storing the information in the communication device through wireless communication (The memory 213 is a memory which stores various information. Read-only nonvolatile memory (for example, read only memory (ROM)) is an example of the memory 213 which can be used. Note that, in the first embodiment of the present technology, an example is illustrated in which nonvolatile memory capable of electrically re-writing the content thereof is used as the memory 213, Para. [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh, and further in view of Tan et al. (US 20090150584, hereinafter “Tan”).
Regarding claim 8, Satoh discloses everything claimed as applied above (see claim 1), however Satoh does not explicitly disclose, “a wired communication section configured to perform wired communication, wherein the control section controls restriction on writing of information received by the wired communication section into the storage section.” 	In a similar field of endeavor, Tan discloses, “a wired communication section configured to perform wired communication (the solid-state memory storage device 101 also includes an integral built-in USB male-type connector 131 which can provide a wired connection for transferring the write data USB protocol signal 115 from the host 103 to the microcontroller 117 and for transferring the read data USB protocol signal 124 to the host 103, Paras. [0036]), wherein the control section controls restriction on writing of information received by the wired communication section into the storage section (When the function is a write data command, the microcontroller 117 causes the write data 121 of the USB protocol signal 115 following the write data command to be written to the solid-state memory, Paras. [0023]-[0025]).”
(Para. [0009]).
 Prior Art of the Record:
 	The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure: 
  	US 20190110252:  the invention is related to a first wireless communication terminal includes a first communicator, a second communicator, a first memory, and a processor. When first time information is received by the second communicator, the processor switches a state of the first communicator from first state to a second state at a first switching time calculated on the basis of the first time information. The processor switches the state of the first communicator from the second state to the first state at a second switching time calculated on the basis of the first time information.
 	US 20200213853: the invention is related to performing a process of communicating first information used for process control and a process of generating second information including a diagnosis result obtained by performing self-diagnosis of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641